 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDN.L.V. Casino Corporation d/b/a Silver NuggetandAmericanFederationofCasinoandGamingEmployees.Cases 31-CA-819-1, 31-CA-819-2, and31-RC-596January 8, 1969DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERSFANNING,JENKINS,AND ZAGORIAOn September 23, 1968, Trial Examiner MauriceAlexandre issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitceaseand desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. The Trial Examiner also foundthat the Respondent had not engaged in certainother unfair labor practices alleged in the complaint,andrecommendedthatsuchallegationsbedismissed. Thereafter, the General Counsel and theRespondent filed exceptions to the Trial Examiner'sDecision and supporting briefs and the Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andordersthattheRespondent,N.L.V.CasinoCorporationd/b/aSilverNugget,LasVegas,Nevada, its officers, agents, successors, and assigns,shalltake the action set forth in the TrialExaminer's Recommended Order.IT IS FURTHER ORDERED that the election held onSeptember 8 and 9, 1967, among the Respondent'semployees, be, and it hereby is, set aside, and that'Under the established policy not to overrule a Trial Examiner'scredibility findings unless a clear preponderance of all relevant evidenceconvinces us that they are incorrect, we find no basis for disturbing thecredibilityfindings in this caseStandard Dry Wall Products,Inc, 91NLRB 544, enfd , 188 F,2d 362 (C.A 3)Case 31-RC-596 be remanded to the RegionalDirectorforRegion31forthepurposeofconducting a new election at such time as he deemsthat circumstances permit the free choice of abargaining representative.[Directionof second election2 omitted frompublication.]'An election eligibility list, containing the names and addresses of all theeligible voters,must be filed by the Employer with the Regional DirectorforRegion 31 within 7 days after the date of issuance of the Notice ofSecond Election by the Regional Director. The Regional Director shallmake the list available to all parties to the electionNo extension of timeto file this list shall be granted by the Regional Director except inextraordinary circumstances. Failure to comply with this requirement shallbe grounds for setting aside the election whenever proper objections arefiled.Excelsior Underwear Inc.,156 NLRB 1236TRIAL EXAMINER'S DECISIONMAURiCE ALEXANDRE,TrialExaminer:On June 8,1967,'United Casino Employees(hereafter called UnitedCasino)'fileda petition for certification as bargainingrepresentative of Respondent's casino employees.3At thehearing on the petition,three other unions were permittedto intervene.International Association of Machinists andAerospaceWorkers,AFL-CIO(hereaftercalledMachinists),LasVegasCasinoEmployees,Local 7'(hereafter called Local 7), and American Federation ofCasino and Gaming Employees(hereafter calledAFCGE).Also at that hearing, the Hearing Officer granted themotion of Machinists to amend the petition to show thatunion as a joint petitioner with United Casino.Following the hearing on the petition the Regional,Director,on August 2, issued. a Decision and Direction ofElection in which,inter alia,he found that Respondentwas engaged in commerce within the meaning ofthe Act,affirmed the ruling permitting the Machinists to appear asjoint petitioner,found either explicitly or implicitly thatUnited Casino,Machinists,Local7 and AFCGE wereeach labor organizations within the meaning of Section2(5)of the Act,and ordered an election in a unitconsisting of Respondent's casino employees.On August11,Respondent filed with the Board a Request for Reviewof the Decision and Direction of Election, and on August14 it filed a supplement to that request.In thosedocuments,Respondentattackedtheassertionofjurisdiction over it as well as the ruling which gave theMachinists status as joint petitioner.On September 7,-the116MiBenied the requests for review on the ground that"they raise no substantial issues warranting review." OnSeptember 8 and 9, an election was held at which theem y6y6es votedas follows:For joint petitioners14For AFCGE4For Local 70Against all unions49On September13,AFCGE filedits objections to conductaffecting the results of the election, setting forth fiveseparate objections.All dates hereafter mentioned refer to 1967 unless otherwise stated.'AffiliatedwithSeafarers InternationalUnion of North America,AFL-CIO (hereafter called Seafarers).'Case No 31-RC-596. The above caption reflects a change in parties inthat case made during the course of the instant hearing. See fn 29,infra.'AffiliatedwithHotel and Restaurant Employees and BartendersInternational Union, AFL-CIO174 NLRB No. 8 N.L.V. CASINO CORP.On November 30, the Regional Director issued aconsolidated complaint5 alleging thatRespondent hadviolated Section 8(a)(1) of the National Labor RelationsAct, as amended, by threatening reprisals if the AFCGEwon the election, and by promising benefits to itsemployees if they refrained from becoming or remainingmembers of that union or from supporting it. OnDecember 5, the Regional Director issued a SupplementalDecision and Order Directing Hearing on Objections, inwhich he overruled objections 1, 2, 3 and 56 but ordered ahearing on objection 4, which read as follows:4.After the notice of the election had been posted,theEmployerunilaterallyplacedinto -effectaninsurance plan for the benefit of the employees eligibleto vote at the election.On December 8, Respondent filed an answer in which itadmittedthejurisdictionalfactsallegedintheconsolidatedcomplaint,failedtopleadtothejurisdictional conclusions alleged therein, failed to plead tothe allegation that the AFCGE is a labor organizationwithin the meaning of Section 2(5) of the Act, failed toplead to the allegations regarding the supervisory status offour named individuals,' and denied the commission ofunfair labor practices.On December 13, the RegionalDirector amended his consolidated complaint,' and on thesame day he issued an order consolidating the complaintproceeding with the proceeding on objection 4 in Case31-RC-596 "for the purpose of hearing, ruling, anddecisionby a Trial Examiner."' On December 20,Respondent filed an answer to the amendment to theconsolidated complaint in which it denied the allegationstherein.The consolidated proceedings were heard on February27 and 28 and on May 21 and 22, 1968. At the close ofthe General Counsel's case, Respondent moved to dismissthe complaint upon several grounds. That motion isdisposedof in accordance with the findings andconclusions made below.10Upon the entire record,my observation of thewitnesses, and consideration of the briefs filed by theGeneralCounsel and the Respondent, I make thefollowing:FINDINGS AND CONCLUSIONSL JURISDICTIONAt the hearing, Respondent was permitted to amend itsanswer so as to deny the jurisdictional facts1:vandconclusionsallegedintheconsolidatedcgynplqint.'im v,--'Based upon two chargesfiledon September8 by AFCGE.'Thoseobjectionsalleged thatRespondent had placed names, ofnonemployees on the list of eligible voters, had instructed certainemployees how to vote, had made a misleading speech to employees duringthe 24 hours immediately preceding the election,and had distributedmisleading campaign literature.'Meyer Rovinsky, Bob Baker,Douglas H Bent, and Eugene DiCillo.'So as to,allege a repetition of an unlawful threat by Rovinsky on anadditional date.'The consolidation order further provided that following such decision bytheTrialExaminer,Case 31-RC-596should"be transferred to andcontinuedbefore theBoard in Washington,D.C...."In its brief,Respondent renews its motion,made at the hearing, tosever the complaint and representation proceedings on the ground that it isimproper to combine a hearing on objection 4, in which the GeneralCounsel'srole is that of a neutral,with an unfair labor practiceproceeding, in which his role is that of an advocate Since the complaintand objection 4 contain common allegations,Iadheretomydenial of themotionN L.R.B. v. Gerry,Inc.,355 F.2d 727 (C.A. 9).43However,Respondent stated that the jurisdictional factshad not changed,that the record relating thereto wascomplete," and that no additional evidence thereon wasnecessary.Initsbrief,Respondentcontends thatjurisdiction cannot and should not be asserted over itsoperations.This contention is rejected.Although theexistence of statutory jurisdictionmay be raised at anytime,' 3 the Board'sdetermination of that issue in therepresentation case is binding in the instant'proceedingsince Respondent has failed to, present newly discovered orpreviouslyunavailable factswhich require a differentconclusion.GreenCounty Farm Bureau CooperativeAssn.,Inc. v. N.L.R.B.,317 F.2d 335 (C.A.D.C.).II.THE LABOR ORGANIZATION INVOLVEDIn his Decision and Direction of Election, the RegionalDirector implicitly determined that AFCGE is a labororganization within the meaning of Section 2(5) of theAct.Respondent's request for review of that decision,which was denied, did not attack that determination.Initsoriginalanswer to the complaint herein,Respondent failed to plead to, and thereby admitted, theallegationof paragraph 4 of the complaint that theAFCGE is a labor organization within the meaning ofSection 2(5) of the Act. At the hearing, Respondentsought to change its plea so as to deny that allegation. Itthen conceded that AFCGE is a labor organization withinthemeaning of the Act, and represented that it did notintend to contest the finding on that issue in therepresentation proceeding and that it was unnecessary fortheGeneralCounsel to adduce any evidence relatingthereto in the instant proceeding.Ifind that in the circumstances, the determination inthe representation proceeding- that AFCGE is a labororganization within the meaning of the Act - is bindingin the instant proceeding.III.THEUNFAIR LABOR PRACTICESA. The Gonzalez Incident1.The evidenceSometime in July, i.e., the month following the filing ofthe petition for certification, Betty Gonzalez, a dealer atRespondent's casino, was discharged by her supervisorand sought help from Hanley, business manager ofAFCGE. A meeting was held at Respondent's premisesduring the first week of August, at which time thosepresentincludedGonzalez,Hanley,Hill(AFCGEpresident),Rovinsky (Respondent's vice president), andBent (Respondent's general manager). Toward the end ofthemeeting, after discussion of Gonzalez, it was decidedto put her back to work but on a shift other than that ofhersupervisor.Gonzalezwassoinformed,leftmomentarily to obtain her husband's consent, returnedand agreed.The record contains conflicting evidence as to what wasthen said at the meeting. Gonzalez testified that Rovinskystated in her presence "that if the union did happen to getinto the- was voted in at the Silver Nugget that hewould pull out the 21 tables, the crap table, and just makeit into a slot place, put slots down the middle of the pit.""The transcriptof testimonyand theexhibitsreceived inCase31-RC-596 weremade a part of the record in the instant proceeding."SeeN.L.R.B. vPeyton Fritton Stores,Inc., 336 F.2d 769 (C.A. 10). 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDShe further testified that Rovinsky did not name anyunion, and that, he did not, seem to be angry at the time.However, in her prehearing affidavit, she had stated thathe did seem angry. Hanley testified that Rovmsky becameprovoked during the course of the meeting, that Rovinsky,inthepresenceofGonzalez,made a statementsubstantially similar to that testified to by the latter; thatafter themeeting,'Hanley told Rovinsky that if hecontinued to make such threats, the AFCGE would picketRespondent and -file unfair lauor practice charges, andthatHanley latermadeasimilarstatementtoRespondent's president and chief stockholder,MajorRiddle.Hill testified that upon her return to the meeting,Gonzalez asked Rovinsky whether her shift could later bechanged, and that Rovinsky replied that "he wouldn'tworry about the shift too much, because in the event theylost the election out there they would probably close thepit because they,wouldn't be able to afford it."Rovinsky denied the threat attributed to him byGonzalez and Hanley. He testified that neither he norHanley became heated or had any argument at themeeting, that the, Board election was not discussed, thatthere was no discussion about Respondent being "in thered" or, about a wage increase resulting from an electionvictoryby "the Union", and that the only matterdiscussed was Gonzalez. Finally, he testified that he didnot recall Hanley's telling him that the AFCGE wouldpicketRespondent if it continued to threaten to, closedown to keep "the Union" out. Although Bent testifiedthat the threat attributed to Rovinsky was not made, hefurther testified, in contradiction of Rovinsky, that therehad been an argument during the meeting. In addition, hegave equivocal, confusing and self-contradictory testimonyas to whether Rovinsky had said anything at the meeting,and as to whether Rovinsky had stated during the meetingthat Respondent was "in 'the red" or that a wage increasewould result if "a Union got in."Following the meeting, Gonzalez returned to duty andwas still employed at the time of the hearing.2.Concluding findingsI reject the testimony of Rovinsky and Bent and findthat the former did say something,in the presence ofGonzalez, about replacing the pit withslotmachines. IfRovinsky"made the statement attributed to him byGonzalez and Hanley, Respondent is guilty of an unlawfulthreat; i.e., that it would voluntarily closedown a portionof itsbusinessif its employees should unionize.M. G.Inman,Sr., etc., dbaModern Chevrolet Co.,169NLRBNo. 117." If, on the other hand, Hill correctly describedRovinsky's remarks, no violation resulted since theremarks merely conveyed the view that unionization mightforceafinancialshutdownof the pit. They thusconstituted nothingmore than a prediction of possibleeconomicconsequencesanddidnotimplythatRespondent would use itseconomicpower to make thepredictioncometrue.Wagner IndustrialProductsCompany, Inc.,175NLRB No. 157, and cases citedtherein. The question thus presented is whether or not theGeneral Counsel has sustained his burden of establishingthatRovinskymade the threat attributed to him byGonzalez and Hanley. In view of the failure of theGeneral Counsel-'s witness to agree on what was said atthe meeting, I find that he has not sustained his burden."Respondent stipulatedthatRovinsky is a supervisor within the meaningof the Act.B. The Baker and Bent Incidents1.The evidenceFormer employee Kimberlin testified that in late Julyor early August, during a conversation with Pit BossBaker, the latter stated that he understood that "the oldman would close the place up if the Union got in there."When asked whom Baker referred to as the "old man,"Kimberlin testified, "I suppose Major Riddle because heistheoldman that had authority to close it up."Kimberlin further testified that in middle or late August,during a conversation with General Manager Bent," thelatter stated that "the old man said if the Union won theelection, if he lost the election, he was going to take thepit out or close the joint, take the pit out." According toKimberlin, Bent did not identify whom he meant by the"old man."Baker testified that although he had discussed theelectionwithKimberlin- several times, and althoughRiddle's name may have come up, he never made thestatement attributed to him or any similar thereto, did notrecallRiddle'sname beingmentionedduringtheconversation described in Kimberlin's testimony, normallycallsRiddle "the Major", and could not remember usingthe term "old man" when referring to him. Bent gavetestimony substantially similar to Baker's.2.Concluding findingsThe General Counsel and Respondent each assert thattheirwitnesses should be credited. Although Baker andBent could not recall the details of their conversationswith Kimberlin, I find that the latter was a less reliableand credible witness than they wereWhereas Kimberlintestified that Baker attributed the statement of intentionto close the casino to the "old man", his prehearingaffidavit, which was made a part of the record, stated thatBakerattributedthe intention to "Major Riddle".Whereas Kimberlin testified that Bent ascribed to the "oldman" an intention either to take out the pit or close thecasino,hisprehearingaffidavitreferredonly to anintention to close the casino. In addition, as noted morefully below, Kimberlin was an unreliable and incrediblewitness as to other matters.For these reasons, I reject Kimberlin's testimony andcredit that given by Baker and Bent. Accordingly, I findthat the General Counsel has not sustained his burden ofestablishing that unlawful threats were made by either ofthe,,jwo supervisors.' 6'^ iggy"The record shows that Gonzalez had been offered and had accepted ajob on the graveyard shift at the time of Rovinsky's alleged remarksAccordingly,I find that she was an employee of Respondent at that timeBut even if she were regarded only as an applicant for employment at thetime, a threat made in her presence would constitute an unfair laborpracticeTucson Ramada Caterers,Inc.,154NLRB 571, 575;FloraConstructionCo ,132NLRB776, 788."Respondent stipulated that Baker and Bent were supervisors within themeaning ofthe Act."There is a dispute as to whether Bent, in a conversation with Hanley,made a threat to convert the pit into a "slot joint"if "the union"won theelection.However, there is no evidence that any rank and file employeewas present at the time or that any employee learned of the alleged threat.Moreover,theGeneral Counsel's brief does not assert that the allegedthreat constituted an unfair labor practiceAccordingly,it is unnecessaryto make any determination regarding the matter. N.L.V. CASINO CORP.45C. TheTruman Scott Incident1.The evidenceOn or about September 1, Hanley and Hill of theAFCGE enteredRespondent'scasinowheretheyencounteredTruman Scott, a former agent for theSeafarers. Scott informed them that he was looking for ajob at the casino and inquired whether they had anyobjections.Hanley and Hill replied that they had noneand would accompany him. The three then approachedRovinsky and Casino Manager Bennett, who admittedlywere standing directly in the center of the pit surroundedby employees working in the immediate vicinity, and Scottasked Rovinsky for a job.Hilltestifiedthat the conversation was primarilybetween Bennett, Hanley and Scott, that Bennett andRovinsky both rejected the request for employment, andthatRovinsky told Scott "not to worry about a job toomuch because if they lost the election they were going tomake a slot joint out of it." Hanley testified that Bennettrefused to hire Scott on the ground that if he did, theSeafarers and AFCGE would object; that Hanley repliedthat his union had no objection; that Rovinsky then statedthatScott "had been too closely associated with theunions"; and that Bennett agreed, explaining that ScotthadbeenassociatedwiththeSeafarersand thatRespondent had been having trouble with that and otherunions.Hanley further testified that Bennett also statedthe following:Q. Anything else mentioned in the conversation bythe management representatives?A. Only by Mr. Bennett, where he said he didn'tthink they would need any dealers. If the union came inthere, the pit would be taken out and slot departmentmade of it.In effect, there would be no need for dealers if theunion came in. He never described the action thatthey would make a slot joint out of it.Employee Wittway testified that he and other employeeswere on duty close to the group, that he did not recallBennett's presence, and that he heard a portion of theconversation in which Rovinsky said that "if he lost theelection, he would take the slot - take the pit out andborrow $6,000 from the Dunes Hotel and make a slotjoint out of it."Rovinsky denied making the threats attributed to him,and testified that he did not hear Bennett say that: Scottwould not be hired because of his union affiliations.Rovinsky also testified that it was "silly" to suggest thathe could borrow $6,000 from the Dunes Hotel, with whichhe had no relationship whatsoever. On cross-examination,hetestifiedthatRiddle,thepresidentandmajorstockholder of Respondent, is president and a minoritystockholder of the Dunes Hotel.2.Concluding findingsAs already indicated, it is an unfair labor practice for asupervisor, in the presence of one or more employees, tothreaten to close down a portion of the business if theemployees should unionize. I find that such a threat wasmade, but the problem presented is the identity of themaker. If it was Rovinsky, Respondent violated Section8(a)(1). If, however, Bennett made the threat, no violationmay be predicated thereon in view of the stipulation madeby the parties that no finding of unfair labor practicesshould be predicated upon conduct by Bennett." I findthat the General Counsel has not sustained his burden ofestablishing that it was Rovinsky who made the threat.For although Hill and Wittway agreed that it wasRovinsky,Wittway did not even recall the presence ofBennett who, according to Hill, did most of the talking toHanley and Scott. In addition, Hanley attributed thethreat to Bennett. In view of these contradictions, I findthat the record does not establish that it was Rovinskyrather than Bennett who made the unlawful threat.D. The DiCillo Incident1.The evidenceEmployee Wittway testified that on or about September1,he asked Employee DiCillo why he was measuring thedealers' pit in the casino, and that DiCillo replied, "Tosee how many slot machines we can get down through thecenter of the pit, if the Union wins the election." Ondirectexamination,Wittway testified that EmployeeKimberlin was present when DiCillo made the statement.On cross-examination,Wittway testified that he was notsure whether it was Kimberlin or Employee Alexanderwho was present. Alexander testified that "about a weekafter the election," he saw DiCillo measuring the pit, thatKimberlin and other employees were present at the time,that one of them asked DiCillo what he was doing, thatthe latter replied "that he was measuring in case the unionwon they were going to take out the pit and put slotmachines in", and that Alexander then had a conversationabout the remark with Employee KimberlinInaprehearingaffidavitexecutedSeptember 27,Kimberlin had stated that on August 27 or September 2,he noticed DiCillo doing some measuring in one of thecasinopits,thatKimberlin asked employee Todd, aboxman, the purpose of _the measuring, that Todd repliedthat he had been told that its purpose was to ascertainhow many slot machines could be installed if the pit wastaken out, but that Todd did not say anything to indicatethat the possible change was related to the forthcomingelection. During his testimony, Kimberlin stated, and laterrepeated, that Todd told him that he had been told thatthe pit would be taken out if "the union" won theelection.When the inconsistency was brought to hisattention,Kimberlin admitted that his testimony waserroneous.' °In his prehearing affidavit, Kimberlin had also statedthat he did not remember Wittway and DiCillo talking toeach other about the latter's measuring activities and,indeed, was uncertain whether Wittway was present at thetime of the statement attributed to DiCillo. In histestimony,Kimberlin stated thatWittway was present,that he overheard only part of a conversation betweenWittway and DiCillo, that he heard the latter "saysomething about putting in the slot machines and takingout the pit if the union won the election," and thatKimberlin and Alexander commented on the remark.Although admitting that his memory was better when heexecuted the affidavit on September 27, Kimberlintestified that hismemory respectingWittway had been"Respondent stated on thelast day ofthe hearing that Bennett, its lastwitness, was ill and would not be available to testify until 2 days later. Inorder to conclude the hearing without further delay, the General Counseland Charging Party entered into the above stipulation.'.Todd testified that he did not relate the purpose of the measuring tothe election. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDrefreshed by questions put to him by the General Counselduringpreparation for the hearing shortly before itopened.DiCillo admitted that he had measured the pit on orabout September 1, but denied having made the statementattributed to him. He testified that since the casino hadopened in 1965, he had measured the pit and other publicareas at least 50 times in connection with Respondent'splans for relocating various facilities, some of which planshad been carried out and some of which were incontemplation."2.Concluding findingsThe General Counsel contends that DiCillo's act ofmeasuringthepitshortlybefore the election itselfconstitutedan implied threat of reprisal since, whenconsidered in the context of Respondent's other unfairlaborpractices,itwas designed to impress uponemployees that Respondent might close the pit if it lostthe election; but that even if DiCillo was measuring forlegitimatebusiness reasons, his statement toWittwayconstituted an express threat of reprisal; and that sinceDiCillo was a supervisor within the meaning of Section2(11) of the-Act, his threat constituted a violation ofSection 8(a)(l). Respondent contends that the measuringwas for legitimate business reasons, that DiCillo was not asupervisor, and that he did not make any threatsI find that the General Counsel has not sustained hisburden of establishing that DiCillo made the threat inquestion.Kimberlin's testimony relating to statementsmade to him by Todd and DiCillo was inconsistent withhisprehearingaffidavit.As to DiCillo's statement,Kimberlin gave an unsatisfactory explanation for theinconsistency; and as to Todd's statement, he admittedthat his testimony was incorrect. In addition, Kimberlin'stestimony seemed somewhat evasive at times, and hisdemeanor while testifying was not such as to instill afeelingofconfidence.'"Wittway gave contradictorytestimony as to whether Kimberlin was present at the timein question. Alexander placed the event as having occurreda week after the election; i.e., at a time when such athreat would have been meaningless Accordingly, I amunable to rely upon the testimony of Kimberlin, Wittwayor Alexander."GeneralManagerBent and Comptroller Thom gave corroboratingtestimony"In attempting to impeachKimberlin'stestimonythat his memory hadrecentlybeen refreshed and that he now recalledDiCillo's statement toWittway,Respondentofferedinevidencea portion ofa prehearingaffidavit,executedbyWittwayon September25 and identified asRespondent'sExhibit6, in which he statedthatKimberlin was present andheard DiCillo's statement.Respondent pointedout that whenthe samefield investigator questioned and obtainedan affidavit from Kimberlin 2days later,the latter's recollectionwas not refreshedregardingWittway'spresenceRespondent contended at the hearing,and renews the contentionin its brief, that if thequestionsof the fieldinvestigator,who was armedwithWittway's affidavit, did not refreshKimberlin's recollection at a timewhen the events were fresh in his mind,it is unlikelythat his memorywould havebeen refreshed shortly priorto the hearing.Although the affidavitwould establishthat the fieldinvestigator hadWittway's then versionof the eventsat the timeKimberlin gave a contraryversion, that fact is insufficientby itselfto justify an inference thatKimberlin's recollectionshould havebeen refreshed at the time he wasinterviewedby the fieldexaminerThe affidavitthus has insufficientprobativevalue to warrantitsreceiptinevidence.In any event, theaffidavitisunnecessary in view of my rejectionof Kimberlin's testimony.Accordingly,Respondent'sExhibit6 is hereby rejected and it is orderedthat the saidexhibit be placed in the rejected exhibit fileIn view of the above finding, it is unnecessary todetermine whether or not DiCillo was a supervisor. It isalso unnecessary to determine whether or not DiCillo'smeasuringactivity was motivated by an unlawful purpose.For even if it was so motivated, there is nothing to showthat the employees were aware of such a purpose. It isuncontradicted that DiCillo had frequently measured. thepit and other public areas in the past in connection withpossible plans for relocating various facilities. So far asthe record shows, there was nothingunusualabout thetakingofmeasurementsbyDiCilloonoraboutSeptember I and no reason why the employees shouldregard his conduct as out of the ordinary and as carryingwith it an implied threat. Accordingly, I find that theGeneralCounselhasnotsustainedhisburdenofestablishing that DiCillo's conduct constituted an unlawfulimplied threat.E. The September 1 LetterRelatingto EmployeeInsurance1.The evidencePrior to the filing of the petition for certification onJune 8, Respondent's employees were covered by a grouplife,accidentandmedical insurancepolicywhichRespondent had purchased from New England MutualLife Insurance Company (hereafter called New England),and which had become effective July 1, 19.66. During thefollowingMay, Respondent's insurancebroker,Oswald,informed Respondent's Comptroller, Thom, that claimsunder the policy had been excessive and that heanticipatedan increasein premium. For that reason, herequested and received permission from Thom to solicitbids from other insurance carriers. At the same time,Thom requested Crosato, an agent for Prudential LifeInsuranceCompany (hereafter called Prudential), toobtain a bid from his company. According to Thom, hisinstructions were that Respondent wanted a bid "similar"to the New England plan then in effect.Thom testified that beginning in June, he began toreceivebids from carriers which had been solicited.21Sometime during August, Crosato's group manager,Ortiz, telephoned Thom to inquire about Respondent'sdecision, and Thom replied he wished to wait until thelatter part of August to permit other bids to arrive.In all,Thom received bids from Prudential and two othercarriers.In the latter part of August, Ortiz againtelephoned to ask which carrier had been selected andThom told him that it was Prudential. According toThoiii;tiidential received the award because its bid wasthe lowestThom further testified that Respondentchanged its insurance carrier for economicreasons andthat the change was in no way related to the forthcomingBoard election.The Prudential plan became effective on September 1and on or about that date, Respondent sent to itsemployees a letter, dated September 1 and signed byGeneralManager Bent, informing them of the newPrudential insurance plan effective September 1, andlisting what the letter called a "concensus of coverages" ofthe plan. Among other benefits listed in the letter was thefollowing "lst 300 00 at 100% for accident benefit - this"Crosato testified that Prudential's bid was submitted at the end of Mayand that it contained an insurance plan which,for the premium rangewhich Respondent was willing to pay, was as close as possible to thatprovided in New England's policy. N.L.V. CASINO CORP.isan additional benefit." Bent testified that although hesigned the letter, he did not compose it. Thom testifiedthat it was composed by Prudential, and that he hadnothing to do with inserting the reference to the"additional benefit" in the letter. Crosato testified thatpreparation of such a letter by Prudential was normalprocedure.On direct examination, Crosato testified that it wasPrudential which selected the September 1 effective date,that that date was selected rather than a later datebecauseRespondent'sNew England contract was on afiscal year basis, and delay beyond September 1 wouldhave resulted in renewal of that contract, therebycompellingRespondent to wait another year beforechanging carriers. On cross-examination, he testified thathe assumed that after the July 1, 1967 anniversary date oftheNew England contract, Respondent's coverage underthat contract continued on a month-to-month basis. Thomtestifiedthatalthough the anniversary date of NewEngland contract was July 1, 1967, it was a continuingcontract and had no termination date; that after its bidwas accepted, Prudential took over the matter ofimplementing the insurance plan; and that it told him thatitwanted the plan to become effective September 1.According to Thom, Ortiz went to Las Vegas twice totalk to him sometime between the summer of 1967 andSeptember 1, and telephoned him in late August, at whichtime Thom stated that Prudential's bid had been accepted.At one point, Thom testified that Ortiz told him about theSeptember 1 date during that conversation. At anotherpoint,he testified that shortly after the conversation,Crosato informed him that Prudential wanted to make thecontract effective September 1, and that Thom had neverdiscussed any effective date with anyone.By letter dated September 2, Respondent formallyterminated the New England contract as of August 31,thereby confirming its prior oral termination which,according to Thom, was given somewhere around August20.2.Concluding findingsThe General Counsel argues that the employee benefitsin the Prudential plan were superior to those provided inthe New England plan, that it was Respondent rather thanPrudential which selected September 1 as the effectivedate of the new plan and the date for sending out theletter advising the employees that such superior benefitshad been purchased for them, and that Respondentselected that date as part of its campaign to defeat theAFCGE at the Board election scheduled for Septermber 8.By conferring additional benefits upon its employees forthat purpose, the General Counsel contends, RespondentviolatedSection 8(a)(1) of the Act. Respondent deniesthat the Prudential benefits were superior, that it selectedthe September 1 date, and that it entered into its contractwith Prudential for unlawful reasons. Its position is that itdecided to change its insurance carrier prior to the filingof the petition for certification and, solely for economicreasons, that Prudential selected the September 1 date andprepared the contents of the letter sent on that date to theemployees,andthatRespondentmerelyacceptedPrudential's decisions.I find that it is unnecessary, if indeed possible on therecord here presented, to determine whether or not thePrudentialcontractwas in fact superior to NewEngland's."" For whether or not the Prudential plan wassuperior, I conclude that Respondent's conduct in the47matter of insurance violated Section 8(a)(1).Although the record establishes that Prudentialprepared the contents of the letter, I reject the testimonyof Crosato and Thom that Prudential selected September1as the effective and the announcement date of the newplan.Crosato's explanation for the selection- that alaterdate would have resulted in renewal of the NewEngland contract for another year - was contradicted byThom's testimony that the New England contract had noautomatic renewal clause and would have continued on amonth-to-month basis until terminated by either partytheretoMoreover, Crosato's answers to questions and hismanner of testifying gave the distinct impression that hewas attempting to give testimony which he thought wasdesired by Respondent." Thom gave self-contradictorytestimony as to when and by whom he was informed ofthe selection of that date. In addition, it appeared fromhis testimony and demeanor that he was not making a fulland candid disclosure of all the circumstances surroundingthe selection of the September 1 date. I find that it wasRespondent which selected the September 1 date.Since Respondent's denial that it made the selectionfalls,a legitimate reason for such selection is lacking. Onthe other hand, the record discloses circumstances whichsuggest that the selection was made for illegitimatereasons."" First, it was apparently customary to completenecessary paperwork and to enroll the bulk of theemployees prior to the effective date of a Prudential plan.25YetThom testified that the employees were givenenrollment forms after the September 1 effective date, i.e.about the middle of September. No explanation appearsfor this apparent deviation from custom. Moreover, Thomand Crosato both agreed that no employee was covered bythe Prudential contract until he executed an enrollmentcard. It would thus appear, so far as this record shows,thatduringtheperiodfromSeptember 2,whenRespondentformallyterminateditsNew Englandcontract, until about mid-September, when it distributedthe enrollment cards, its employees were not covered byinsurance.No explanation appears for this unusualcircumstance. Since Respondent had no legitimate reason"=The evidence relating to that question consists of testimony by Crosatoand Thom, the September 1 letter, and the New England and Prudentialcontracts.Crosato's testimony is of no value Some of it wasself-contradictory;some answers were given in reply to leading questions;and he admitted that he had little familiarity with the benefits provided intheNew England plan. Similarly, no help may be obtained from Thom'stestimony. He testified that whereas the Prudential accident benefit merelyreimbursed employees for all of the first $300 in medical expenses, theNew England accident benefit provided for 80 percent coverage to amaximum of$10,000, with"no $300 limitation",and accordingly that eventhough the September 1 letter described the Prudential accident benefit asan "additionalbenefit",the New England accident benefit had in fact beensuperior.Itwould appear,however,that the Prudential accident benefit wassuperior since it seems to cover not only 100 percent of the first $300 ofmedical expenses,but also 80 percent of the excess over and above adeductible of $50. But even if Thom was correct,his testimony relates toonly one of many items covered in the two plans A proper evaluation ofthe two plans would, in my opinion, require the benefit of expert testimonywhich analyzes all of their esoteric and complicated provisions"For example,on cross-examinationby the General Counsel, Crosatotestified that the $300 benefit referred to in the letter was in fact anadditional benefit over and above the New England plan On redirectexamination,in response to an inquiry from counsel for Respondent as towhether he wished to correct his testimony,Crosato testified"It iscomparable,if that is what you want ""Crosato testified that it was not necessary to make the contracteffective on the first of any month,and that it could begin at any time"Crosato testified that it was his impression that Prudential's bid wasaccepted near the end of July or beginning of August,and that an August 48DECISIONSOF NATIONALLABOR RELATIONS BOARDforselectingSeptember1astheeffectiveandannouncement date for the Prudential plan, I agree withtheGeneralCounsel that the timing of Respondent'saction was not coincidental.Based on these considerations, and taking into accountBent's admissionthat Respondent opposed all the unionson the ballot, I am persuaded and find that Respondentselected September 1 as the effective and notification datefor the Prudential plan in order to influence its employeesto vote against unionization at the election scheduled forSeptember 8. Cf.United States Railway Equipment Co.,172 NLRB No. 51Ifurther find that after reading the letter, an employeefamiliarwith the New England plan could reasonablybelieve that enrollment in the Prudential plan would resultin animprovement of his benefits.26 It follows, and I find,that if the Prudential benefits were in fact superior tothose in the New England contract, Respondent violatedSection 8(a)(l) by engaging in "conduct immediatelyfavorable to employees which [was] undertaken with theexpress purpose of impinging upon their freedom of choiceIeffective date was not possible because the paperwork and enrollments"had to be done." Although Crosato was mistaken as to the acceptancedate, which occurred in late August,this does not affect his testimonyregarding what had to be done before the effective date."The following is a comparison of the New England benefits and thoseset forth in the September I letter:New EnglandSept.ILetterLife insurance coverage$2000$5,000Reimbursementfor100 of first$975 of firsthospital charges$500,plus$1000, plus 8080 of excessof excessReimbursementfor80100 of fees setsurgical expensesforth in feeschedule (maximumof $900), plus80 of excessReimbursementfor80100 of firstmedical expenses$300.Letterresulting from accidentstated that "thisis an additionalbenefit "Deductible$100$50Totalcumulativemajor$10,000$40,000medical reimbursementReimbursement for80 of expenses$80 of expensesmajor medicalin excess ofin excess of $50$100 deductibledeductiblefororagainstunionizationand{was]reasonablycalculated to have that affect."N.L.R.B. v. ExchangePartsCo.,375 .U.S. 405;N.L.R.B. v. Newman-Green,Inc.,401 F.2d I (C.A. 7). Although Respondent decidedto solicit bids from Prudential and other insurance carriersbefore the petition was filed, it made its final decisionafter the filing date and shortly before the election, "whileina position to refrain from granting the increase" ininsurance benefits until after the election.Crown Tar &ChemicalWorks v. N.L.R.B.,365 F.2d 588 (C.A. 10).Respondent "is charged with knowledge of the Act'sconcern about employee freedom in the exercise of[industrial] rights, and has offered no explanation of thetiming of its announcement which would compel a findingthat [its] action was not designed to affect the election.When the employer chose to announce the insuranceprogram at the time and under the circumstances here, ittook the risk that its conduct could justify the inferencethat the preparation of the insurance plan and itspromulgation was timed to induce, or did induce, votesagainst the Union."N.L.R.B. v. Newman-Green, Inc.,supra.If,on the other hand, the Prudential benefits were notsuperior toNew England's the fact remains that theSeptember 1 letter gave the impression that they weresuperior and was thus misleading - a circumstance whichmust have been apparent to Respondent, and one forwhichRespondentmustacceptresponsibilityThatPrudential drafted the letter does not decrease thatresponsibility, sinceRespondent was not compelled toadopt the draft as its own. If, as Respondent contends, thePrudential and New England plans were comparable, itcould have sent its employees a letter which reflected thatfact.Since it chose to send a letter which, if its premiseregarding comparability is adopted, was misleading, I findthat it did so in order to induce the employees to voteagainst unionization at the forthcoming election. The Actprohibits a material misrepresentation of facts for anunlawful purpose.Haynes Stellite Co.,136 NLRB 95.For the foregoing reasons, I find that Respondent,shortly before the election and for an improper purpose,either increased the benefits of its employees or led themtobelieve that their benefits had been increased, andtherebyinterferedwith,restrainedorcoerceditsemployees in violation of Section 8(a)(1).27 In its brief,Respondent contends if any unfair labor practices werecommitted, they were isolated occurrences which shouldnot ;ggtreatedasSection8(a)(1)violations.Thisconteptii1 is without merit. InN.L R.B v. ExchangeParts 5Co., supra,in enforcing a cease and desist orderbased' on a finding that the employer had unlawfullysought to induce an antiunion vote by granting birthdayholidays and overtime and vacation benefits to employees,the Supreme Court rejected the defense that the illegalconduct was isolated, stating that "an employer is not freeto violate Section 8(a)(1) by conferring benefits simplybecause it refrains from other, more obvious violations."Thosewords have equal application to Respondent'sunlawful conduct."In supportof its positionthat its conduct was lawful,Respondent citesthe decisionsinTMT Trailer Ferry, Inc,152 NLRB 1495,T L LayPacking Co.,152NLRB 342; andDivco-Wayne Industries,154 NLRB974. Thosecases are distinguishable on their facts. N.L.V. CASINO CORP.49IV. OBJECTIONS TO THE ELECTIONAs found above, Respondent'sSeptember 1 letter couldhave led its employees, reasonably to believe that thePrudential plan provided benefits superior to those in theNew England contract.Accordingly,Ifind that whetherRespondent in fact increased the benefits of its employeesor merely led them to believe that their benefits had beenincreased shortly prior to the election,its conduct had atendency to interfere with a free choice in the election,and that Objection 4 should be sustained.Cf.N.L R.B. v.Tennessee Packers, Inc.,379 F.2d172 (C.A.6),HaynesSteltiteCo , supra.28There is no merit to Respondent'scontention that if any misconduct occurred,itwas tooisolated to have affected the results of the election. TheSeptember 1 letter was sent to all employees and canhardly be regarded as having had only isolated impact.V. THEREMEDIESIshall recommend that Respondent cease and desistfrom its unfair labor practices, and that it post the usualnotices.Ishallalso recommend that the election ofSeptember 8 and 9 be set aside .21CONCLUSIONS OF LAW1.Respondent interfered with, restrained and coerceditsemployees, in violation of Section 8(a)(1) of the Act,by sending to its employees the September 1 letter,relating to employee insurance, which had the purpose andtendency to induce the employees to vote againstunionization.2.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act."The cases relied on by Respondent are inappositeInTrent Tube Co ,147NLRB 538, theBoard held that the employer's preelection letterscould clearlybe evaluated by the employees as partisan electioneering. InShure BrothersInc,147 NLRB43 andinAmerican GreetingCorp,146NLRB1440, the Board held that the unions involved had ampleopportunity to present their case to the employees and hence that theemployers'alleged preelection misrepresentations produced no substantialimpairment of employee freedom of choice In the instant case,Respondent's letter cannot be regarded as partisan electioneering whichcould have been neutralized by counterpropaganda. Moreover,there wasno reasonfor the employeesto suspect that the letter might be misleadingand, therefore,no reason to attempt to ascertain the facts"During the recess in the hearing herein betweenFebruary 28 and May21, i e by letterdatedApril 10, 1968,the Regional Director denied therequest of the joint petitioners in Case 31-RC-596 forwithdrawal of thepetitionfor certification,and over Respondent's objection, he approved thejoint petitioners'alternative request for permissiontowithdiLafromparticipation as a party to the representation proceeding,foilliid `uponinvestigationthat AFCGE "has submitted a showing of interest sufficienttomaintain the petition in its own right",and orderedthat "it is somaintained."By letter datedApril 19, 1968,Local 7 advised the RegionalDirector of its assumption that its status as intervenor continuedIn its brief,Respondent renews its contention,made at the hearing, thatcontrary to the ChargingParty's position,theTrialExaminer lacksauthorityto direct a new electionbecause ofthe ChargingParty's failureto make theptoper 30percent showing of interest required by the Board,and the allegedillegality ofpermitting the ChargingPartyto maintain thepetitioninitsown right.Itisunnecessary forme to make arecommendation respecting the holding of a new election For one thing,since I"merely acted as the Regional Director'shearing officer withrespect to the representation matter in the consolidated case"(ChelseaClock Co,170 NLRB No, 21), Iam bound by the Regional Director'sadministrative determinations in his letterof April 10,1968 In addition,the decision as to whether a new election should be heldmay bepredicatedupon administrative considerations which are wholly unrelated to thematters litigated in this proceeding,and as to which I have no information.3.The record fails to establish that Respondentengaged in any alleged unfair labor practices not foundabove.RECOMMENDED ORDER1.Respondent, its officers, agents, successors, andassigns, shall1.Cease and desist from:(a) Informing or giving the impression to its employeesthat their insurance benefits have been increased in orderto induce them to vote against unionizationProvided,however, that nothing herein shall require Respondent tovary or revoke any insurance benefits which it hasheretofore granted to its employees.(b) In any like or related manner interfering with,restraining or coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act.2.Take the following affirmative action:(a) Post at its place of business in Las Vegas, Nevada,copiesof the attached notice marked "Appendix."'"Copies of said notice, on forms provided by the RegionalDirector for Region 31, shall, after being duly signed byan authorized representative, be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(b)Notify the Regional Director for Region 31, inwriting, within 20 days from the receipt of this Decision,what steps it has taken to comply herewith."II. It is recommended that the complaint be dismissedinsofar as it alleges any unfair labor practices not foundherein.III.Itisrecommended that the election held onSeptember 8 and 9, 1967, in Case 31-RC-596 be set aside."In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals, Enforcing an Order" shall be substituted for the words "aDecision and Order."In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify the Regional Director forRegion 31,inwriting,within 10 days from the date of this Order whatsteps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT inform our employees, or give themthe impression, that their insurance benefits have beenincreased in order to induce them to vote againstunionization.However, we are not required to vary orrevoke anyinsurancebenefits which we have heretoforegranted.WE WILL NOT in any like or related manner interfere 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith, restrain or coerce our employees in the exercise ofrights guaranteed by Section 7 of the Act.N. L. V. CASINOCORPORATION D/B/ASILVER NUGGET(Employer)DatedBy(Representative)This notice must remain posted for 60 consecutive daysfrom the date of posting,andmust not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectlywith the Board'sRegionalOffice,215WestSeventh Street,Los Angeles,California,90014, Telephone(Title)Number 688-5850.11 'l